United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-2314MN
                                  _____________

Tandem Products, Inc., a Minnesota *
corporation,                       *
                                   *
                  Appellant,       * Appeal from the United States
                                   * District Court for the District
     v.                            * of Minnesota.
                                   *
New Hampshire Insurance Company, a *       [UNPUBLISHED]
Pennsylvania corporation,          *
                                   *
                  Appellee.        *
                             _____________

                           Submitted: February 3, 1998
                               Filed: February 9, 1998
                                _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Tandem Products, Inc. (Tandem) appeals from the adverse ruling of the district
court in this diversity-based coverage dispute between Tandem and New Hampshire
Insurance Company (New Hampshire). New Hampshire denied coverage for damages
Tandem suffered from a defective heater provided by Lambert Industries, Inc., and the
district court held the terms of New Hampshire's policy did not provide coverage for
Tandem's loss. Having reviewed the record and having considered de novo the
questions of state law, we conclude no error of law appears in the district court's
judgment. We thus affirm the decision of the district court without further discussion.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-